NUMBER 13-21-00115-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

ARTHUR KELVIN LOVELL,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 183rd District Court
                          of Harris County, Texas.


                                        ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

        This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on June 28, 2021, and

appellant was previously granted two extensions. On October 27, 2021, the Clerk of the

Court notified appellant that his brief was past due.
        The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's third motion for extension of time

to file the brief should be granted with order. The Court looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter and further motions for

extension of time will not be granted absent additional exigent circumstances.

       Appellant's third motion for extension of time to file the brief is hereby granted, and

the Honorable Patti Sedita, counsel for appellant, is hereby ordered to file the appellate

brief with this Court on or before December 27, 2021.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
17th day of November, 2021.




                                              2